DETAILED ACTION
This correspondence is in response to the communications received December 21, 2020.  Claims 1-14 and 16-20 are pending.  Claims 21-23 have been newly added.  Claims 1, 4, 7, 9-12, 15 and 18 have been amended.  Claim 15 has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has elected Species I (Fig. 2I and the method associated therewith) and applicant asserts that claims 1-20 read on this embodiment in the response filed November 2, 2020.  This selection has been made without traverse.

Drawings
The drawings submitted December 21, 2020 have been accepted.

Claim Objections
The objection to claim 9 has been withdrawn in response to the amendment resolving the issue.

Claim Rejections - 35 USC § 112
The 112 rejection has been withdrawn in response to the amendment resolving the issue.

Applicant’s Claim to Drawing Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    574
    990
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9-11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mullenborn et al. (US 8,103,025) in view of prior art Hooper et al. (US 2016/0169758) in view of Katsuda et al. (US 2007/0107493).  Applicant’s effective filing date is that of the earliest parent Application which is March 31, 2016.  Hooper was filed December 12, 2014 and is not commonly owned, therefore, Hooper is available under 35 U.S.C. 102(a)(2) as prior art.


    PNG
    media_image2.png
    601
    1053
    media_image2.png
    Greyscale

Regarding claim 9, the prior art Mullenborn discloses in Figs. 4 and 5, a method of forming a sensor package, the method comprising:

forming a sensor (1 with portion 12, pressure sensor, col. 3, lines 50-52) comprising a top surface (upper surface of 12) and a bottom surface (lower surface of 12), 

the top surface being opposite the bottom surface (upper and lower surfaces of 12 satisfy this condition), 

wherein the sensor has a planar structure (as shown), and the entire top surface of the sensor is parallel to the entire bottom surface of the gas sensor (as shown);

forming embedding material adjacent to the sensor (21 that abuts the side surface of portion 1 of 1, 12), wherein the top surface of the sensor and the embedding material form a boundary of a first cavity (10) and the top surface of the sensor faces an unfilled void of the first cavity (e.g. 10 “cavity” as discussed in col. 6, lines 1-2), 

wherein the bottom surface of the sensor forms a boundary of a second cavity (bottom of 12 forms an upper boundary for the cavity 11 below 12, col. 6, lines 13-14) and faces an unfilled void of the second cavity (bottom surface of 12 faces 11, col. 6, lines 13-14), and

wherein a first integrated circuit die (3, col. 5, lines 19-20) is enclosed in the embedding material (3 is enclosed in 21 as shown, where 21 is discussed in col. 5, line 43);

forming a lid membrane (5) disposed over the sensor (5 over 1, 12), 

the lid membrane having an opening (4) extending from the first cavity through the lid membrane (as shown); and

forming a conductive interconnect structure (8 and 24, col. 6, lines 37-44) coupling the sensor (1, 12) to the first integrated circuit die (3).

Mullenborn does not disclose a plurality of feed-through lines, and therefore does not disclose,
“forming plurality of conductive interconnect structures coupling the gas sensor to the first integrated circuit die.”

The prior art of Hooper, discloses in Figs. 1 and 2,
forming plurality of conductive interconnect structures (“Conductive traces”, 50 or 54, ¶ 0018) coupling the gas (gas sensor aspect already addressed in the rejection of claim 9 above) sensor (44 or 46, ¶ 0029) to the first integrated circuit die (58, ¶ 0033).

    PNG
    media_image3.png
    888
    623
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:

forming plurality of conductive interconnect structures coupling the gas sensor to the first integrated circuit die,

in the invention or system of Mullenborn as taught by Hooper, for the purpose of providing multiple electrical signals to a diaphragm based sensor which can have further functionality with multiple sensing areas within one diaphragm to become multi axis or to further sensitivity.

Mullenborn does not disclose,
wherein the sensor is a gas sensor.

Katsuda discloses in Figs. 4, 5 and 8, wherein the sensor comprises a gas sensor (¶ 0079, 0082, gas sensing diaphragm 12, 6B, 6D).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the sensor is a gas sensor,



Regarding claim 10, Mullenborn et al. disclose the method of claim 9, and Hooper discloses wherein:
the first cavity comprises a plurality of first cavities (plural upper cavities 92, 94) formed between the embedding material (92, 94 between 36, 110);
the gas (gas sensing feature disclosed in the rejection of claim 1) sensor (44, 46) comprises a plurality of gas sensors (two), each ambient sensor of the plurality of gas sensors forming a bottom boundary of the plurality of first cavities (upper surfaces of 44, 46 form lower boundary of 92, 94); and 
the plurality of conductive interconnect structures couples the plurality of gas sensors to the first integrated circuit die (see Fig. 2, where 44, 46 couple to 58 by way of 50, 54).

Regarding claim 11, Mullenborn et al. disclose the method of claim 10, wherein the second cavity (72, 74) comprises a plurality of second cavities (two), and the plurality of gas (gas sensing feature disclosed in the rejection of claim 1) sensors forms a top boundary of the plurality of second cavities (lower surface of 44, 46 form the upper boundaries to 72, 74).

Regarding claim 16, Mullenborn et al. disclose the method of claim 11, and Mullenborn discloses in Fig. 1, wherein the opening in the lid membrane comprises a plurality of openings 

Regarding claim 19, Mullenborn et al. disclose the method of claim 9, however they do not disclose,
wherein the embedding material comprises glass or ceramic material.

Katsuda discloses in Fig. 1, 4, 5 and 8,
wherein the embedding material comprises glass or ceramic material (¶ 0008, 0047).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:

wherein the embedding material comprises glass or ceramic material,

in the invention or system of Mullenborn et al. as taught by Katsuda, for the purpose of providing a packaging material that has excellent heat resistance.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mullenborn et al. (US 8,103,025) in view of prior art Hooper et al. (US 2016/0169758) in view of Katsuda et al. (US 2007/0107493) in view of Elian et al. (US 2014/0346623).  

Regarding claim 17, Mullenborn et al. disclose the method of claim 16, however they do not disclose,
wherein the plurality of openings comprise hydrophobic openings.  

Elian discloses in ¶ 0026, a gas sensor device which uses a hydrophobic membrane.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:

wherein the plurality of openings comprise hydrophobic openings,

in the invention or system of Mullenborn et al. as taught by Elian, for the purpose of restricting the flow of certain types of fluids and allow for certain target gasses to be allowed access to the gas sensor.

Double Patenting
The amendment to claim 1 has overcome the non-statutory double patenting rejection, and therefore the non-statutory double patenting rejections to claims 1-4 and 6-8 are hereby withdrawn.



Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 13 and 14 are merely objected to, due to their dependence upon claim 12.  While gas permeable membranes are known in the prior art, the use of a gas permeable membrane in combination with the specific physically oriented structure of claim 9, lack the teachings and any suggestion of how to modify Mullenborn, much less the motivation to do so.  The following is the content of claim 12, “further comprising forming a gas permeable membrane disposed below the plurality of ambient sensors, wherein the gas permeable membrane is a hydrophobic structure and forms a bottom boundary of the plurality of second cavities.”
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While it is known to have plural device chips packaged within a packaging arrangement and electrically connected together, the prior art lacks the teachings or suggestion for a motivation to modify the chain of references including Mullenborn, to disclose the specific feature of the subsequently additional die with a thickness that is less the first integrated circuit, or as claimed, “further comprising: forming a redistribution layer; and placing a second integrated circuit die on the redistribution layer, wherein a thickness of first integrated circuit die is greater than a thickness of the second integrated circuit die.”

Claims and 1-8 and 20 are allowed. 



Regarding claim 1, the prior art discloses a method of operating an ambient sensor package, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed sequential method steps in conjunction with “arranging the dummy patterning structure on a carrier substrate after forming the ambient sensor”.

Regarding claim 20, the prior art discloses a method of operating an ambient sensor package, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with at least the claimed structural features of the method of operating,  
“the ambient sensor comprising a first integrated circuit die disposed over the cavity and having edges supported by the redistribution layer, 
the first integrated circuit die comprising a first side facing an unfilled void in the cavity,
…
a second integrated circuit die embedded in the package structure,
wherein a thickness of the first integrated circuit die is less than a thickness of the second integrated circuit die, and the second integrated circuit die is electrically coupled to the first integrated circuit die via the redistribution layer”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893